Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 22, 2022

                                    No. 04-22-00740-CR

                          Ex Parte Juan Luis BALTAZAR-PEREZ

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 11,801
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
        The court reporter has filed a notification of late reporter’s record, requesting an
extension. We grant the request and ORDER the court reporter to file the reporter’s record by
December 9, 2022.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court